DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (see at least: Pg. 1, line 28 - Pg. 2, line 11 of the Specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because the illustration shown in Fig. 4 presents a flowchart as a series of boxes with arrows used to identify a correlation or flow of logic between the boxes, wherein the boxes are simply identified by reference numerals rather than a brief description associated with each box.  Such a manner of presenting boxes identified by reference numerals without a brief description in each box does not facilitate an understanding of the subject matter to be patented as required by 35 U.S.C. 113 and discussed in MPEP 608.02. Wherever possible, and whenever appropriate, it is respectfully recommended that Applicant use flowcharts with a brief description of each step, identified with its corresponding reference number, in order to facilitate understanding of the invention.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Accordingly, the abstract of the disclosure is objected to because it begins with a phrase which can be implied (“The invention relates to…”) which, as noted above, is not deemed to be proper language and/or format for an abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on Pg. 5, line 15, it appears Applicant intended “breaking” to read --braking--.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
on line 7, it appears Applicant intended “the space” to read --a space-- because the term is being recited for the first time in the claim;
on line 10, it is respectfully suggested that Applicant replace the language “if” with --when-- in order to positively recite that the condition must be met.  
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: on line 3, it is respectfully suggested that Applicant replace the language “if” with --when-- in order to positively recite that the condition must be met.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:
on line 2, it appears Applicant intended “prior to reaccelerating” to read --prior to the reaccelerating-- in order to recite antecedent basis previously established in the claim(s);
on line 4, it appears Applicant intended “the deceleration” to read --deceleration-- because the term is being recited for the first time in the claim;
on line 5, it appears Applicant intended “said automated function,” to read --said automated function, and-- in order to include an --and-- after the penultimate step recited in the claim;
on line 8, it is respectfully suggested that Applicant replace the language “if” with --when-- in order to positively recite that the condition must be met.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: on line 3, it is respectfully suggested that Applicant replace the language “if” with --when-- in order to positively recite that the condition must be met.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
on line 3, it appears Applicant intended “electronically collecting information” to read --the electronically collecting the information-- in order to recite antecedent basis previously established in the claim(s);
on lines 4-5, it appears Applicant intended “the nearest obstacle” to read --a nearest obstacle-- because the term is being recited for the first time in the claim;
on line 6, it appears Applicant intended “electronically determining” to read --the electronically determining-- in order to recite antecedent basis previously established in the claim(s);
on line 9, it is respectfully suggested that Applicant replace the language “if” with --when-- in order to positively recite that the condition must be met.  
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on lines 3-4, it appears Applicant intended “if such distance is superior to a threshold value” to read --when the distance is greater than a threshold value--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:
on line 4, it appears Applicant intended “Advanced Emergency braking system” to read --an advanced emergency braking system--;
on line 5, it appears Applicant intended “Adaptive Cruise Control system” to read --an adaptive cruise control system--;
on line 6, it appears Applicant intended “Queue assistance system” to read --a queue assistance system--;
on line 7, it appears Applicant intended “Automotive distance control system” to read --an automotive distance control system--;
on line 8, it appears Applicant intended “Stop and go system” to read --a stop and go system--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "strong braking" in claim 1 is a relative term which renders the claim indefinite.  The term "strong braking" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, it is unclear what Applicant has considered a “strong” braking as compared to some other braking operation of a vehicle.  While the term “strong braking” appears in the preamble of the claim, it is noted that in order to infringe on the claimed method, the claimed method must be for controlling a vehicle that includes a controller configured to activate an automated function involving strong braking of the vehicle.  Accordingly, because the claimed method is for a vehicle that must be capable of performing strong braking, the metes and bounds of the claim are unclear because it is unclear what Applicant has considered as a vehicle that is configured to perform “strong braking” since the term “strong braking” itself is a relative term.  Furthermore, it is noted that the steps implemented by the claimed method occur after the automated function involving strong braking is complete.  Therefore, in order to infringe on the claimed method, “strong braking” must first be performed, and without knowing what Applicant has considered a “strong braking” operation to be, the metes and bounds of the claim are ambiguous as to when the claimed method would have been applicable (e.g., after any braking operation of the vehicle, or after some specific type of braking operation of the vehicle).  Claims 10-11 are rejected as being indefinite by virtue of their dependency on claim 1.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that a “strong braking” of the vehicle is a braking operation that brings the vehicle to a standstill or stationary state or that is performed to avoid or mitigate a collision with an obstacle in front of the vehicle.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, in part, the limitation “whether the space in front of the vehicle is sufficient” (emphasis added).  It is unclear what Applicant has considered to be a “sufficient” space compared to an insufficient space (i.e., how much space would have been considered as fulfilling the condition that the space was “sufficient”).  Claims 2-6 and 8-11 are rejected as being indefinite by virtue of their dependency on claim 1.  Here, it is noted the claim 7 cures the above-identified deficiency of claim 1 by clarifying that the space in front of the vehicle is sufficient if the distance to the nearest obstacle in front of the vehicle is greater than (“superior to”) a threshold value.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that, for at least claims 1-5 and 8-11, a space in front of the vehicle is sufficient when a distance representing free or unoccupied space in front of the vehicle is greater than a threshold value (wherein for claim 6, the aforementioned distance is limited to a distance to a nearest obstacle in front of the vehicle).
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites, in part, that the vehicle is reaccelerated “only if the vehicle is in proper working condition.”  As an initial matter, claim 2 is deemed to be indefinite because it contradicts the subject matter established in claim 1, from which claim 2 depends.  Here, claim 1 recites, in part, the step: “only if the space in front of the vehicle is sufficient, automatically reaccelerating by the controller” (emphasis added).  Because claim 1 has established that the vehicle is reaccelerated only if the space in front of the vehicle is sufficient, then any other conditions for reaccelerating are irrelevant because only that condition recited in claim 1 is required.  Accordingly, when claim 2 recites a different condition of “only if the vehicle is in proper working condition”, then claim 2 is contradicting claim 1 because now a different “only if” condition is being required.  As such, claim 2 renders unclear which exact condition would have been required in order to reaccelerate the vehicle.  Furthermore, it is unclear what Applicant has considered to encompass a “proper working condition” of the vehicle.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, and in an effort to promote compact prosecution, claims 1 and 2 shall be understood as follows: in claim 1, when the space in front of the vehicle is sufficient, the vehicle is automatically reaccelerated by the controller (i.e., the space being sufficient is a condition but not the sole condition for reaccelerating the vehicle).  In light of the interpretation given to claim 1, claim 2 is understood as being directed to --wherein the vehicle is reaccelerated by the controller further when the vehicle is in proper working condition--.  Additionally, for purposes of examination in this Office Action, it is understood that the vehicle is in proper working condition when at least one vehicle function can be implemented.
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites the limitation "the period of activation of said automated function" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Here, neither claim 1 nor claim 3 positively recite that the automation function is activated.  Rather, claim 1 is directed to a method performed after activation of the automation function is complete, but does not recite activation of the automation function as part of the claimed method.  Accordingly, because the claims fail to positively recite activating the automation function, then the limitation “the period of activation” lacks proper antecedent basis.  Furthermore, “the period of activation” itself is unclear because it is not clear what Applicant has considered “the period” to encompass (i.e., when the period starts and when the period ends).  Here, claim 1 recites that the automated functions involves strong braking, but this is open-ended in that the automated function may also involve other operations.  Accordingly, it is unclear if “the period of activation” is the entire time period in which the automated function is active, a portion of a time period in which the automated function is active, or only the time period in which the strong braking operation of the automated function is active.  Claim 4 is rejected as being indefinite by virtue of its dependency on claim 3.  Appropriate correction and/or clarification is respectfully requested.
Additionally, claim 3 recites, in part, that the vehicle is reaccelerated “only if the measured deceleration is below the specific threshold.”  Claim 3 is deemed to be indefinite because it contradicts the subject matter established in claim 1, from which claim 3 depends.  Here, claim 1 recites, in part, the step: “only if the space in front of the vehicle is sufficient, automatically reaccelerating by the controller” (emphasis added).  Because claim 1 has established that the vehicle is reaccelerated only if the space in front of the vehicle is sufficient, then any other conditions for reaccelerating are irrelevant because only that condition recited in claim 1 is required.  Accordingly, when claim 3 recites a different condition of “only if the measured deceleration is below the specific threshold”, then claim 3 is contradicting claim 1 because now a different “only if” condition is being required.  As such, claim 3 renders unclear which exact condition would have been required in order to reaccelerate the vehicle.  Claim 4 is rejected as being indefinite by virtue of its dependency on claim 3.  Appropriate correction and/or clarification is respectfully requested.
For purposes of examination in this Office Action, and in an effort to promote compact prosecution, claims 1 and 3 shall be understood as follows: in claim 1, when the space in front of the vehicle is sufficient, the vehicle is automatically reaccelerated by the controller (i.e., the space being sufficient is a condition but not the sole condition for reaccelerating the vehicle).  In light of the interpretation given to claim 1, claim 3 is understood as reciting: prior to reaccelerating, (i) performing the strong braking; (ii) electronically measuring deceleration of the vehicle while the strong braking is being performed; (iii) electronically comparing the measuring deceleration with a specific threshold, wherein the vehicle is reaccelerated, by the controller, further when the measured deceleration is below the specific threshold.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites, in part, the limitation “wherein the specific threshold is identical to that used for activation of an air bag of the vehicle.”  Here, the aforementioned limitation is ambiguous and fails to clearly define the metes and bounds of the claimed subject matter because neither the claims nor the specification specify a universal standard for activation of an air bag of a vehicle, nor do the claims and/or specification identify a particular type of air bag that would have been activated based on a specific threshold.  Vehicles comprise a plurality of air bags, sometimes including external air bags that are activated to protect objects outside a vehicle, and would have been activated based on object detection rather than a threshold associated with acceleration or deceleration of the vehicle itself.  Additionally, air bags inside the vehicle are activated based on a result of a crash sensor or impact sensor and do not rely on a threshold associated with acceleration/deceleration to be activated.   Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the specific threshold is a threshold that indicates that the vehicle has been in a collision, wherein the presence of the collision would have caused an air bag of the vehicle to be activated. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites, in part, that the vehicle is reaccelerated “only if the vehicle is between lane markers of the road.”  As an initial matter, claim 5 is deemed to be indefinite because it contradicts the subject matter established in claim 1, from which claim 5 depends.  Here, claim 1 recites, in part, the step: “only if the space in front of the vehicle is sufficient, automatically reaccelerating by the controller” (emphasis added).  Because claim 1 has established that the vehicle is reaccelerated only if the space in front of the vehicle is sufficient, then any other conditions for reaccelerating are irrelevant because only that condition recited in claim 1 is required.  Accordingly, when claim 5 recites a different condition of “only if the vehicle is between lane markers of the road”, then claim 5 is contradicting claim 1 because now a different “only if” condition is being required.  As such, claim 5 renders unclear which exact condition would have been required in order to reaccelerate the vehicle.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, and in an effort to promote compact prosecution, claims 1 and 5 shall be understood as follows: in claim 1, when the space in front of the vehicle is sufficient, the vehicle is automatically reaccelerated by the controller (i.e., the space being sufficient is a condition but not the sole condition for reaccelerating the vehicle).  In light of the interpretation given to claim 1, claim 5 is understood as being directed to --wherein the vehicle is reaccelerated by the controller further when the vehicle is between lane markers of the road--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sim (U.S. Patent Application Publication No. 2017/0072950 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Sim discloses a method for controlling a vehicle moving on a road, wherein the vehicle includes a controller (at least second controller 170) configured to activate an automated function involving strong braking of the vehicle (see at least: Sim, Paragraphs [0041]-[0044]), the method comprising: 
after said automated function is complete, electronically collecting information relative to the space in front of the vehicle (see at least: Sim, Paragraphs [0051]-[0052] and [0108]-[0109].  Also see at least: Sim, Paragraphs [0026] and [0029]-[0030] with regards to the electronic collection of information relative to the space in front of the vehicle); 
electronically determining, by the controller, whether the space in front of the vehicle is sufficient to enable the vehicle to move forward (see at least: Sim, Paragraphs [0051]-[0052] and [0108]-[0109]); and 
only if the space in front of the vehicle is sufficient, automatically reaccelerating by the controller (see at least: Sim, Paragraphs [0051]-[0052] and [0108]-[0109]; wherein “reaccelerating” has been interpreted as moving the vehicle straight forward, e.g., within the current lane the vehicle occupies.  This interpretation with regards to what is meant by “reaccelerating” is consistent with Applicant’s original disclosure (see for example: Pg. 4, line 14 and line 25, and Pg. 5, line 9 of Applicant’s Specification)).

Regarding Claim 6:
Sim discloses the method of claim 1, wherein: 
electronically collecting information relative to the space in front of the vehicle comprises measuring a distance to the nearest obstacle in front of the vehicle (see at least: Sim, Paragraphs [0051]-[0052] and [0108]-[0109]); 
electronically determining whether the space in front of the vehicle is sufficient to enable the vehicle to move forward comprises determining whether said distance is sufficient to enable the vehicle to reaccelerate (see at least: Sim, Paragraphs [0051]-[0052] and [0108]-[0109]); and 
the vehicle reaccelerates only if said distance is sufficient (see at least: Sim, Paragraphs [0051]-[0052] and [0108]-[0109]).

Regarding Claim 7:
Sim discloses the method of claim 6, wherein the distance to the nearest obstacle in front of the vehicle is sufficient to enable the vehicle to reaccelerate if such distance is superior to a threshold value (see at least: Sim, Paragraphs [0051]-[0052] and [0108]-[0109]).

Regarding Claim 9:
Sim discloses the method of claim 1, wherein the vehicle is a semi-autonomous vehicle (see at least: Sim, Abstract and Paragraph [0026]; wherein because the vehicle is equipped with a driving assistance apparatus that automatically controls vehicle functions such as drive functions and braking functions, then the vehicle is a semi-autonomous vehicle).

Regarding Claim 11:
Sim discloses the method of claim 1, wherein said automated function is performed by at least one of the following systems integrated in the controller: Advanced Emergency braking system, Adaptive Cruise Control system, Queue assistance system, Automotive distance control system, or Stop and go system (see at least: Sim, Paragraphs [0039]-[0044], wherein at least an advanced emergency braking system is integrated in the controller because the controller is configured to perform emergency braking by applying full braking to the vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Sim (US 2017/0072950 A1), as applied to claim 1 above, or, in the alternative, under 35 U.S.C. 103 as obvious over Sim (US 2017/0072950 A1), as applied to claim 1 above, and further in view of Newman et al. (U.S. Patent No. 9,701,307 B1), based on the claim language as best understood by the Examiner.

Regarding Claim 2:
Sim is deemed to disclose the method of claim 1, wherein the vehicle is reaccelerated by the controller only if the vehicle is in proper working condition because the vehicle would have been automatically reaccelerated if the driving assistance apparatus of Sim was functional and fully operational.  Otherwise, if the driving assistance apparatus was not functional or fully operational, then it would not have been able to automatically reaccelerate the vehicle.
If it is deemed that Sim is not found to explicitly possess or inherently contain the limitation directed to wherein the vehicle is reaccelerated by the controller only if the vehicle is in proper working condition, then Newman is relied upon to teach this feature.  Sim establishes that when implementing the automated functions involving strong braking, collision with a target object in front of the vehicle may be avoidable or may not be avoidable (i.e., collision would have occurred).  Similar to Sim, Newman teaches an invention directed to avoid or minimize collisions for a vehicle (see at least: Newman, Abstract).  Newman teaches an invention including detecting when a vehicle collision occurs (see at least: Newman, Col. 25, lines 59-60), and that when a collision occurs, verifying that at least a processor of a driving assistance apparatus responsible for collision avoidance is still operational after the collision by performing a self-test (see at least: Newman, Col. 26, line 60 - line 66).  When the processor fails the self-test, the processor terminates its activity and/or the vehicle is shut down (see at least: Newman, Col. 26, lines 64-67, and Col. 46, line 65 - Col. 47, line 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Newman in the invention of Sim such that in the event a collision with a forward target object has occurred even when the automated function involving strong braking was performed, a self-check is performed in order to check whether the driving assistance apparatus of Sim is operational.  When the driving assistance apparatus of Sim passes the self-check, then the vehicle would be reaccelerated as disclosed by Sim.  However, when the self-check fails, the driving assistance system would terminate its operation and/or the vehicle would be disabled and shut off.  One would have been motivated to incorporate the teachings of Newman because it would have minimized fatalities, injuries, and damages when the driving assistance apparatus of Sim was still operational after a collision by allowing the vehicle to avoid or minimize a secondary collision caused by a rear vehicle approaching from behind.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2017/0072950 A1) as applied to claim 1 above, and further in view of Newman et al. (U.S. Patent No. 9,701,307 B1) and Applicant’s Admitted Prior Art (hereinafter referred to as “AAPA” and as established by Applicant on Pg. 5, lines 3-7 of the Specification), based on the claim language as best understood by the Examiner.

Regarding Claim 3:
Sim discloses the method of claim 1, but does not appear explicit in that the method further comprising, prior to reaccelerating: 
electronically measuring the deceleration of the vehicle during the period of activation of said automated function, 
electronically comparing the measured deceleration with a specific threshold, 
wherein the vehicle is reaccelerated, by the controller, only if the measured deceleration is below the specific threshold.
Cumulatively, Sim establishes that when implementing the automated functions involving strong braking, collision with a target object in front of the vehicle may be avoidable or may not be avoidable (i.e., collision would have occurred).  Similar to Sim, Newman teaches an invention directed to avoid or minimize collisions for a vehicle (see at least: Newman, Abstract).  Newman teaches an invention including detecting when a vehicle collision occurs (see at least: Newman, Col. 25, lines 59-60), and further teaches various techniques that are to be utilized to detect that the collision occurs, including using information from internal sensors such as accelerometers (see at least: Newman, Col. 26, lines 33-34).  As such, Newman teaches electronically measure the deceleration of the vehicle in order to identify whether or not a collision has occurred.  AAPA establishes that it is known how to identify a collision using measured deceleration, in that the measured deceleration is compared with a specific threshold, and when the measured deceleration is greater than the specific threshold, then the vehicle has been involved in a collision (see: AAPA, Pg. 5, lines 3-7 of the Specification of the present application).  Additionally, Newman goes on to teach that when a collision occurs, verifying that at least a processor of a driving assistance apparatus responsible for collision avoidance is still operational after the collision by performing a self-test (see at least: Newman, Col. 26, line 60 - line 66).  When the processor fails the self-test, the processor terminates its activity and/or the vehicle is shut down (see at least: Newman, Col. 26, lines 64-67, and Col. 46, line 65 - Col. 47, line 3).  If the processor is still operational, the vehicle is pulled to the side of the road and shut off as part of a post-collision strategy (see at least: Newman, Col. 26, line 15, Col. 27, lines 13-20).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Newman and AAPA in the invention of Sim in order to detect whether a collision with a forward target object had occurred by measuring and analyzing deceleration during the period of activation of said automated function involving strong braking.  When no collision was detected (i.e., the measured deceleration was below the specific threshold), the invention of Sim would have operated as disclosed by Sim in that the vehicle would have been reaccelerated (i.e., controlled to move forward).  Otherwise, if a collision was detected (i.e., the measured deceleration was greater than the specific threshold), the vehicle would have either been shut off or pulled to the side of the road and shut off depending on the status of the driving assistance apparatus (wherein, pulling the vehicle to the side of the road necessitates steering the vehicle and is therefore distinguishable from moving the vehicle straight forward (i.e., “reaccelerating”).  One would have been motivated to incorporate the teachings of Newman and AAPA because it would have minimized fatalities, injuries, and damages to the vehicle, occupants within the vehicle, and the surrounding environment.  Additionally, the claim would have been obvious because a particular known technique of using deceleration to determine whether or not a collision has occurred was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.

Regarding Claim 4:
Modified Sim teaches the method of claim 3, wherein the specific threshold is identical to that used for activation of an air bag of the vehicle (see: AAPA, Pg. 5, lines 3-7 of the Specification of the present application).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2017/0072950 A1) as applied to claim 1 above, and further in view of Bae et al. (U.S. Patent Application Publication No. 2018/0015918 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 5:
Sim discloses the method of claim 1, but does not appear explicit regarding wherein the vehicle is reaccelerated only if the vehicle is between lane markers of the road.  Cumulatively, Sim establishes that when implementing the automated functions involving strong braking, collision with a target object in front of the vehicle may be avoidable or may not be avoidable (i.e., collision would have occurred).  Furthermore, cumulatively, Sim discloses a technique for avoiding or minimizing a rear end collision by a rear vehicle approaching from behind in the same lane currently occupied by the vehicle after it has been stopped due to the automated function involving strong braking.  Similar to Sim, Bae teaches an invention including a driving assistance apparatus for avoiding or minimizing vehicle collisions.  Bae teaches that when an automated function involving strong braking is implemented in a vehicle, the vehicle may invade a lateral lane while braking and result in the vehicle being stopped while invading the lateral lane (see at least: Bae, Paragraphs [0207]-[0208], [0353]-[0355]).  When the vehicle has invaded the lateral lane and a rear vehicle is approaching from behind in the original lane, Bae teaches causing the vehicle to move to the lateral lane (see at least: Bae, Paragraphs [0227]-[0229], [0358]), and that when moving to the lateral lane, the vehicle does not cross two or more lateral lanes (see at least: Bae, Paragraphs [0192]-[0193], [0371]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Bae in the invention of Sim such that after implementing the automated function involving strong braking, if the vehicle was not between lane markers of the original traveling lane but had instead encroached into a neighboring lane, then the vehicle is moved into the lateral lane without crossing into an additional lateral lane in order to avoid a collision by a rear vehicle approaching from behind in the original traveling lane (wherein, moving the vehicle into the lateral lane without entering any additional lateral lanes necessitates steering the vehicle and is therefore distinguishable from moving the vehicle straight forward (i.e., “reaccelerating”).  Otherwise (i.e., the vehicle was still between the lane markers of the original traveling lane), the vehicle would have been moved straight forward (i.e., “reaccelerated”) inside the original traveling lane if there was sufficient space ahead when a rear vehicle was approaching from behind in the original traveling lane.  One would have been motivated to incorporate the teachings of Bae because it would have ensured vehicle safety, occupant safety, and safety of objects in the surrounding environment by appropriately controlling the vehicle to avoid or minimize potential collisions, particularly by a rear vehicle approaching from behind in the original traveling lane.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2017/0072950 A1) as applied to claim 1 above, and further in view of Laur et al. (U.S. Patent Application Publication No. 2017/001636 A1, based on the claim language as best understood by the Examiner.

Regarding Claim 8:
Sim discloses the method of claim 1, wherein the vehicle is a semi-autonomous vehicle because the vehicle is equipped with a driving assistance apparatus that automatically controls vehicle functions such as drive functions and braking functions, but does not appear explicit in that the vehicle is an autonomous vehicle.  Similar to Sim, Laur teaches an invention directed to automated operation of a vehicle to respond to an imminent rear-end collision (see at least: Laur, Abstract).  Laur teaches that the vehicle on which the automated operation is implemented includes the vehicle being an autonomous vehicle (see at least: Laur, Paragraphs [0003], [0011], [0018]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the invention of Sim would have also been applicable to fully autonomous vehicles.  One would have been motivated to have implemented in the invention of Sim in a fully autonomous vehicle because it would have ensured safety of the autonomous vehicle, safety of any occupants inside the autonomous vehicle, and safety of objects in the surrounding environment.  Furthermore, the claim would have been obvious because a particular known technique of utilizing collision avoidance/mitigation systems in an autonomous vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 2017/0072950 A1) as applied to claim 1 above, and further in view of Pilkington et al. (U.S. Patent Application Publication No. 2019/0206260 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 10:
Sim discloses the method of claim 1, but does not appear explicit in that the vehicle is configured to move in a platooning mode wherein the vehicle moves with other vehicles within a platoon of vehicles.  Pilkington teaches a vehicle configured to move in a platooning mode wherein the vehicle moves with other vehicles within a platoon of vehicles (see at least: Pilkington, Abstract and Paragraphs [0079]-[0080]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Pilkington in the invention of Sim such that the vehicle of Sim was configured to operate platooning mode.  One would have been motivated to configure the vehicle to include a platooning mode operation because by implementing a platooning mode, energy consumption of the vehicle would have been reduced, thereby improving fuel economy (see at least: Pilkington, Paragraphs [0005], [0156]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chikh (US 2019/0241178 A1) teaches an invention similar to that claimed and disclosed in the present application.  Here, Chikh teaches that when a first vehicle is stopped at an intersection and a second vehicle is detected as approaching the first vehicle from behind, the first vehicle electronically determines whether a space in front of the first vehicle is sufficient to enable the first vehicle to move forward, and in response to this determination, the first vehicle is automatically reaccelerated to move forward in order to avoid, or at least alleviate, a rear-end collision onto the first vehicle by the second vehicle such that the forward movement of the first vehicle allows for the second vehicle to come to a stop before colliding with the first vehicle.
Muthukumar (US 2016/0229397 A1) teaches an invention directed to automatically accelerating a vehicle in a forward direction based on front space availability ahead of the vehicle (e.g., based on an available space between the vehicle and preceding vehicle in front of the vehicle) when a rear vehicle is approaching the vehicle from behind.  Muthukumar further teaches that by accelerating the vehicle in the forward direction, a collision by the approaching rear vehicle onto the vehicle is avoided/mitigating because it would have provided space and time for the rear vehicle to react, brake, and stop prior to colliding with the vehicle.
Gussen et al. (US 2017/0174212 A1) teaches an invention directed to automatically controlling a first vehicle to accelerate in a forward direction in response to a risk of a rear end collision caused by a second vehicle approaching the first vehicle from behind.  Gussen further teaches that the aforementioned automatic control is implemented when a braking maneuver is being executed by the first vehicle.  Accordingly, a brake deactivation signal is generated for releasing the brakes of the first vehicle when a traffic situation has been classified as suitable (e.g., no obstacles exist in the immediate vicinity of the direction of travel of the first vehicle).  As such, the first vehicle is caused to move by a predetermined travel distance in order to avoid or mitigate the rear end collision by the approaching second vehicle onto the first vehicle.  Additionally, Gussen establishes situations in which such an invention would be implemented including the first vehicle being at a red light at a traffic intersection or the first vehicle being at the end of a traffic jam.
Wokoeck et al. (US 2017/0259813 A1) teaches an invention directed to controlling a first vehicle to avoid a rear-end collision caused by a second vehicle approaching the first vehicle from behind.  The rear-end collision is avoided by controlling the first vehicle to accelerate and move into a free evasion area without other road users being endangered by the movement of the first vehicle.  Wokoeck establishes an exemplary situation in which the disclosed invention is implemented wherein the first vehicle is located at an intersection in front of a red traffic light (the first vehicle is stationary), and the second vehicle is approaching the first vehicle from the rear.  Wokoeck further teaches that other reasons for the first vehicle stopping include the first vehicle being at a crosswalk, at the tail end of a traffic jam, or at an intersection.
Taki et al. (US 2010/0010723 A1) teaches an invention directed to utilizing an adaptive cruise control (ACC) system of a host vehicle to automatically release a parking brake when the host vehicle is stationary and accelerate the host vehicle when it is predicted that the host vehicle is to be collided with by a vehicle approaching from behind and when a distance from the host vehicle to a vehicle ahead is equal to or greater than a predetermined value.
Slattery (US 2018/0354507 A1) teaches an invention directed to avoiding a collision to the rear of a host vehicle by automatically releasing brake force (e.g., when the host vehicle is stopped at an intersection or stopped due to high traffic volumes) and using driving torque to propel the host vehicle forward.  However, when one or more objects is in an area around the front of the vehicle, the braking is maintained and a command to propel the host vehicle forward is not generated.
Ito et al. (US 2020/0262421 A1) teaches an invention directed to operating a vehicle after automatic emergency braking has been executed by the vehicle and the vehicle is brought to a stop.  Ito teaches that after the vehicle has stopped, a determination is made whether it is safe for the vehicle to start moving, and when it is safe for the vehicle to start moving, braking control is released, and the vehicle starts moving.
Mielenz (US 2020/0361486 A1) teaches an invention directed to automatically braking an ego vehicle as it approaches a tail end of a traffic jam such that the ego vehicle is brought to a standstill leaving a predetermined distance between the ego vehicle and the tail end of the traffic jam.  When a rear vehicle is approaching the ego vehicle from behind, the ego vehicle is automatically controlled to accelerate in order to reduce the gap to the tail end of the traffic jam, thereby minimizing a potential collision caused by the rear vehicle rear ending the ego vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669